Citation Nr: 0308234	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-33 635 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
March 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent rating for a right 
shoulder disability.

The veteran established entitlement to an increased rating of 
20 percent by means of a June 1997 rating decision.  However, 
as that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran also established entitlement to a 10 percent 
rating for numbness of the right hand by means of a March 
1999 Hearing Officer's decisions.  However, the veteran has 
not filed a notice of disagreement with that rating and has 
not perfected an appeal of that evaluation.

REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The appellant has not received any notice of the new law.  He 
has also not been informed of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The most recent examination of the veteran's right shoulder 
is dated in December 1998.  A more recent VA examination is 
needed to determine the current extent and severity of the 
veteran's right shoulder disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with 
a VCAA notice letter in which he is 
informed of the evidence needed to 
substantiate his claim, of what evidence 
he is responsible for obtaining, and of 
what evidence VA will undertake to obtain.  

2.  The RO should undertake to obtain 
records of all relevant treatment reported 
by the veteran in response to the VCAA 
letter.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  

The examiner should provide the following 
information:

a)  The examiner should provide a 
range of motion of the veteran' 
right shoulder.  The examiner should 
state whether motion is possible to 
shoulder level, to midway between 
the side and shoulder level, and to 
25 degrees from the side.

b)  The examiner should determine 
whether the right shoulder 
disability is manifested by 
weakened movement, excess 
fatigability, or incoordination.  
Such inquiry should not be limited 
to muscles or nerves. These 
determinations should, if feasible, 
be expressed in terms of the degree 
of additional range-of-motion loss 
due to any weakened movement, 
excess fatigability, or 
incoordination.

c)  The examiner should also report 
whether the right shoulder 
disability is manifested by loss of 
the head of the humerus, nonunion, 
fibrous union, recurrent dislocation 
with frequent episodes and guarding 
of all movements; or malunion with 
marked disfigurement.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

3.  Following completion of the 
foregoing, if the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


